21-50484-cag Doc#12 Filed 04/28/21 Entered 04/28/21 11:29:33 Main Document Pg 1 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                                                     §
  In re                                              §       Chapter 11
                                                     §
  GDC TECHNICS, LLC.,                                §       Case No. 21-50484-cag
                                                     §
                                Debtors.             §
                                                     §


                       NOTICE OF APPEARANCE AND REQUEST FOR
                      SERVICE OF NOTICES, PLEADINGS AND ORDERS

                PLEASE TAKE NOTICE that the undersigned law firm, Jackson Walker LLP hereby

      appears in the above-captioned case on behalf of TranStar Aircraft LLC, pursuant to Sections

      102(1), 342 and 1109(b) of Title 11, United States Code (the “Bankruptcy Code”) and Rules

      2002, 9007, 9008, 9010(b), 9013 and 9014 of the Federal Rules of Bankruptcy Procedure (the

      “Bankruptcy Rules”), hereby requests that copies of all notices given or required to be given

      in this case and all papers served or required to be served in this case be given to and served

      upon the undersigned at the following address and by email to:

                                           Michael S. Held
                                            J. Machir Stull
                                         Jackson Walker LLP
                                       2323 Ross Ave. Suite 600
                                          Dallas, TX 75201
                                      Telephone: (214) 953-5859
                                      Facsimile: (214) 953-5822
                                           mheld@jw.com
                                           mstull@jw.com

      PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109 of the Bankruptcy Code,

  the foregoing request includes not only the notices and papers referred to in the Bankruptcy Rules

  and the Bankruptcy Code provisions specified above, but also includes without any limitation, any

  notice, application, motion, petition, request, complaint or demand, whether formal or informal,

  whether written or oral, whether transmitted or conveyed by mail, hand or courier delivery,

  28753315v.2
21-50484-cag Doc#12 Filed 04/28/21 Entered 04/28/21 11:29:33 Main Document Pg 2 of 3


  telephone, telegraph, telecopy, telex, electronically or otherwise filed with regard to this case and

  any other proceedings herein which affect or seek to affect, in any way, the debtors or property or

  proceeds in which the debtors may claim or have an interest.

      PLEASE TAKE FURTHER NOTICE that this Notice is not intended to be, and shall not

  constitute, consent by Bank to the Bankruptcy Court’s subject matter jurisdiction, personal

  jurisdiction, or core jurisdiction.

      PLEASE TAKE FURTHER NOTICE that neither this Notice, any subsequent appearance (by

  pleading or otherwise), nor any participation in or in connection with this case is intended to waive

  (i) the right to have final orders in non-core matters entered only after de novo review by a District

  Court Judge, (ii) the right to trial by jury in any case, controversy, or proceeding, (iii) the right to

  have the reference withdrawn by the District Court in any matter subject to mandatory or

  discretionary withdrawal, and (iv) any other rights, claims, actions, defenses, setoffs or

  recoupments to which the Bank is, or may be entitled, under agreements, in law or in equity, are

  expressly reserved.

      PLEASE TAKE FURTHER NOTICE that request is also made that the undersigned be added

  to any official service list for notice of all contested matters, adversary proceedings or any other

  proceedings in this case.




  28753315v.2
21-50484-cag Doc#12 Filed 04/28/21 Entered 04/28/21 11:29:33 Main Document Pg 3 of 3




   San Antonio, Texas
   April 28, 2021
                                                       /s/ J. Machir Stull
                                                       JACKSON WALKER LLP
                                                       Michael Held (TX Bar No. 9388150)
                                                       J. Machir Stull (TX Bar No. 24070697)
                                                       2323 Ross Ave. Suite 600
                                                       Dallas, TX 75201
                                                       Telephone: (214) 953-6000
                                                       Facsimile: (214) 953-5822
                                                       Email:       mheld@jw.com
                                                                    mstull@jw.com

                                                       Attorneys for TranStar Aircraft LLC

                                      Certificate of Service

       I hereby certify and verify that on April 28, 2021, the forgoing instrument was served via
  CM/ECF to all parties registered to receive electronic notice.

                                                 By:/s/ J. Machir Stull
                                                    J. Machir Stull




  28753315v.2
